DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 17, 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2012/0197245) in view of Azamian (US 2016/0128797), Gillespie (US 2010/0222802) and Keusch (US 5,143,071).
Regarding claims 10, 17 and 33, Burnett teaches a kit/method comprising a device and a gel (paragraph [0131], fig. 1), where the device comprises a flexible tube having a proximal end and a distal end, ([0111], 18) the flexible tube being passable from outside of a body to an interior area of the esophagus (fig. 2) and including at least one gel passing tube port formed through the tube; ([0116], fig. 4, 62) and at least one balloon affixed to an exterior surface of the flexible tube, ([0116]; fig. 4, balloon 22). The balloon is configured to block the esophagus when inflated to prevent the gel released through the at least one substance passing tube port from entering another area of the body ([0116]). Burnett does not explicitly disclose wherein the gel comprises water and xanthan gum between 0.1-1.5 weight percentage of the gel. But the fact that Burnett does not disclose a particular gel simply suggests that the selection of an appropriate material is within the level of ordinary skill in the art. Further, Applicant has not disclosed that the particular gel material is critical or produces unexpected results (within the meaning discussed in MPEP 716.02(a)). The fact that Applicant originally claimed four distinct materials suggests the opposite, that any of these materials could be used to produce the same result. The specification is even broader, leaving room for other materials (“alginate, xanthan gum, etc.” in [0125] of the printed publication). The use of various kinds of gels as a thermally transmissive substance is common in the art, and the manner of creating gels is well within the level of ordinary skill in the art. As an example of the former, Azamian disclose an ablation system which uses a hydrogel as a thermally conductive material ([0276]). As an example of the latter, Gillespie discloses a medical system and teaches that hydrogels can be formed by adding water to alginate, gelatin and xanthan gum, among other substances ([0463]). It has been held that the simple substitution of one known element for another to obtain predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to substitute the generic gel in the kit and method of Burnett with any commonly known thermally conductive gel, including a hydrogel as taught by Azamian formed from any of water and xanthan gum, as taught by Gillespie, that would produce the predictable result of allowing the device to be used to treat tissue in a desired manner. Regarding the weight percentage of xanthan gum, Applicant has also not disclosed this range is critical or produces an unexpected result. The specification is clear that other values in a larger range are contemplated ([0118]). Keusch discloses a method of making a hydrogel for use on the body and includes the use of 0.5-5 percent by weight (claim 22) of xanthan gum (claim 19) for controlling the viscosity of the resulting gel (e.g. col. 14 lines 60-68). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the kit and method of Burnett-Azamian-Gillespie with any commonly known weight percentage of xanthan gum, including 0.5-1.5 wt% as taught by Keusch to produce the predictable result of a gel having a desired viscosity. 
Regarding claim 25, the kit of Burnett further includes at least one temperature sensor positioned along a length of the tube for detecting temperature information ([0130], [0220]).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian, Gillespie and Keusch, further view of Emmons (US 2010/0125269).
Regarding claims 26, the kit of Burnett-Azamian-Gillespie-Keusch, teaches the kit of claim 10 as discussed above. Burnett further teaches the tube forming at least one bend (see Fig. 10) in the interior area of the esophagus and one or more tube ports positioned proximate the interior area of the esophagus ([0116]). However, Burnett does not explicitly disclose whereby the tube is passable back outside the body, thereby forming two ends both outside the body. However, the fact that Applicant discloses multiple embodiments of the tube, most of which do not pass back outside the body, suggest this feature is not critical and does not produce unexpected results. In related energy treatment art, Emmons teaches a tube with two arms outside the body and forming a bend ([0206]-[0207]; fig. 4A-4B, 110). As described in Emmons, the two ends of the tube are outside the body. It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Keusch based on the teachings of Emmons to have incorporate the tube forming at least one bend whereby the tube is passable back outside of the body to produce the predictable result of allowing a user to treat tissue in a desired manner.

Claims 27, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian, Gillespie and Keusch, further view of Ryba (US 2012/0089047).
Regarding claim 27, the kit of Burnett-Azamian-Gillespie-Keusch teaches the device of claim 10 as discussed above but does not explicitly disclose the sleeve slidable within the tube to form a tight seal. In related cryoablative art, Ryba teaches a flexible sleeve slidable in connection with the tube and including at least one substance passing port formed through the sleeve, ([0182], fig. 14-15, probe with orifices read as flexible sleeve) where the sleeve is sized with respect to the tube to form a tight seal with the tube such that when at least one substance passing port of the sleeve is aligned with the at least one substance passing port of the tube, a substance may pass through the sleeve and the tube (passing port of tube read as the opening of delivery lumen 108; such that when the probe moves through lumen 108 it aligns the orifices into the balloon and a substance moves through both the probe and delivery catheter: see [0122]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Keusch based on the teachings of Ryba to incorporate a flexible sleeve in order to effectively deliver fluid, by the creation of a seal, to the target location within the balloon and control balloon pressure/flow rate control.
Regarding claim 28, the kit of Burnett-Azamian-Gillespie-Keusch-Ryba includes the device of claim 27 as discussed above. Ryba further teaches wherein the sleeve is slidable within the tube ([0122]; Fig. 14-15; probe with orifices read as flexible sleeve). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Keusch-Ryba based on the teachings of Ryba to incorporate a flexible sleeve in order to effectively deliver fluid to the target location within the balloon and control balloon pressure/flow rate control.  
Regarding claim 31, the kit of Burnett-Azamian-Gillespie-Keusch-Ryba discloses the device of claim 27 as discussed above. Burnett teaches the distal end of the flexible tube passed first into the body (fig. 4), but does not disclose the tube being surrounded by at least one balloon to capture liquid. In another embodiment Burnett does disclose such a balloon (111, fig. 12). Further, Ryba teaches a balloon to capture liquid ([0122], figs. 14-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Keusch-Ryba based on the teachings of Ryba to have allowed the balloon  of Burnett to capture the liquid to produce the predictable result of a device that allows fluid to be circulated in a desired manner.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian, Gillespie, Keusch and Ryba, further in view of Mihalik (US 2003/0171742).
Regarding claim 29, the kit of Burnett-Azamian-Gillespie-Keusch-Ryba does not disclose that the sleeve is slidable on the outside of the tube. However, the fact that Applicant has claimed two mutually exclusive species of this feature (see claim 28) suggests that neither is critical or produces unexpected results. Mihalik discloses a cryosurgical system with slidable sleeve having a port and tube and teaches that the sleeve can be either inside the tube (260 inside 270, fig. 31) or outside the tube (240 outside 230, figs. 27-28). This is understood to be a teaching of functional equivalence (MPEP 2144.06). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the sleeve and tube of Burnett-Azamian-Gillespie-Keusch-Ryba with any commonly known arrangement, including either inside or outside with respect to the outer as taught by Mihalik, that would produce the predictable result of allowing a user to control the flow of a substance through the port.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian, Gillespie, Keusch and Ryba, further in view of Hovda (US 6,363,937).
Regarding claim 30, the kit of Burnett-Azamian-Gillespie-Keusch-Ryba discloses the device of claim 27 as discussed above. Burnett further teaches capturing liquid through an opening at the distal end ([0116]) but does not specifically disclose the use of an outer tube to capture liquid. In related electrosurgical art, Hovda teaches an outer tube, which captures liquid which has passed through a flexible sleeve (col. 18, lines 22-26; fig. 7B, aspiration lumen 162). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Keusch-Ryba based on the teachings of Hovda to incorporate an outer tube to capture liquid in order to evacuate unnecessary or spent product out of the treatment area.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett, Azamian, Gillespie and Keusch, further view of LaFontaine (US 2004/0044334).
Regarding claim 32, the kit of Burnett-Azamian-Gillespie-Keusch teaches the device of claim 10 as discussed above but does not explicitly disclose a coiled coolant tube on the exterior surface of the flexible tube. However, coolant tubes are ubiquitous in the cryosurgical art and Applicant has not disclosed how putting such a tube on the exterior of a tube in a coiled configuration is critical or produces unexpected results. LaFontaine discloses a similar cryosurgical system that comprises a coiled coolant tube affixed to an exterior surface of the flexible tube ([0040]-[0041], fig. 6, 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the kit of Burnett-Azamian-Gillespie-Keusch based on the teachings of LaFontaine to incorporate a coolant tube in order to produce the predictable result of supplying cryogenic fluid to a treatment region in a desired manner.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 

  Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794